DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group II, claims 20-33 in the reply filed on 11/15/2021 is acknowledged.
Claims 16-19, 34 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the longitudinal opening".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 20 and 30-33 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Moore et al. (2011/0290855).
Regarding Claims 20 and 30, Moore discloses an apparatus comprising an end effector 2012 (par. [0182]; Fig. 24); a shaft assembly 2008 that extends along a longitudinal axis, the shaft assembly 2008 in communication with the end effector 2012 (par. [0182]; Fig. 24); and an interface assembly 1300 in communication with the shaft assembly 2008, wherein the interface assembly and its subcomponents are configured to rotate (see rotation R in Fig. 26) and articulate the end effector 2012 (via control of articulation joint 2011, par. [0178]; Fig. 24 ). Moore further dislcoses the interface 
In regards to Claim 31, Moore further discloses additional drive shafts 1272 (and shaft portions that support these portions, not labeled in Fig. 18) that are perpendicular to shaft assembly 2008 and that cause rotation of the shaft assembly 2008 about its longitudinal axis (par. [0184])..
With regards to Claims 32 and 33, Moore discloses a drive shaft in gear 2072 that aids in articulating the shaft, via gear assembly 2070 (par. [0190]; Fig. 25), wherein the circular gear rotates angularly to articulate the shaft in first and second directions (par. [0190]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 20-25 are rejected under pre-AIA  35 U.S.C. 102 (e) as anticipated by Dachs et al. (2012/0150192) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Dachs et al. (2012/0150192) in view of Moore et al. (2011/0290855) .
Regarding Claim 20, Dachs discloses an apparatus comprising an end effector 110; a shaft assembly 116 in communication with the end effector 110, wherein the shaft assembly 116 extends proximally from the end effector 110 (Fig. 9); and an interface assembly 192 in communication with the shaft assembly 116, wherein the
interface assembly 192 comprises a shaft cartridge having gears 194, 196, 198 connected to drive shafts extending perpendicularly to the shaft assembly, the gears configured to rotate and articulate the end effector 110, wherein the shaft assembly 116
extends distally from the shaft cartridge (par. [0107]; Fig. 13); and a base portion (not
labeled) to which the gears are mounted (Fig. 13, 15). Dachs appears to show that a housing can be removably coupled to the base portion via Fig. 6 A, 12 and 13 that show just the base portion and Fig. 5A, 5B that show the base portion having a top cover.

In regards to Claims 21 and 22, Dachs discloses the gears 194, 196, 198 are helical gears (Fig. 13).
With regards to Claim 23, Dachs discloses meshing helical gears 194 and 196 (Fig. 13).
Regarding Claim 24, Dachs discloses a first helical gear 196 in communication with a shaft helical gear 194, wherein the first helical gear 196 is configured to rotate the shaft 116 through the shaft helical gear 194 (par. [0107]; Fig 13).
In regards to Claim 25, Dachs discloses a drive shaft attached to a cam 214 (Fig. 16).

Claims 21 and 25-29 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Moore et al. (2011/0290855) in view of Dachs et al. (2012/0150192).
Regarding Claim 21, Moore dislcoses gears attached to the drive shafts but fails to illustrate or otherwise indicate they are helical gears. However, in the same field of 
In regards to Claim 25, Moore discloses cam cylinder 2062 attached to a second drive shaft in the center of gear 2120 via interface of cylinder 2062 with gear 2120 (Fig. 24).
In regards to Claim 26, Moore discloses a drive block 2104 configured to translate relative to the drive shaft when cam cylinder 2062 rotates (Fig. 24).
Regarding Claim 27, Moore discloses drive block 2104 has a holder engageable with a ring on the shaft that is configured to translate along the shaft as the cam 2062 rotates (Fig. 26; par. [0186]).
In regards to Claims 28 and 29, Moore discloses a firing beam 2206 coupled to and passing through the shaft ring and extending into the end effector (par. [0188]; Fig. 28).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792